Citation Nr: 1100659	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-29 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder 
(claimed as lung condition, chest pain, and constant cough, with 
spot on lung).

2.  Entitlement to service connection for allergic rhinitis 
(claimed as nose bleeds).

3.  Entitlement to service connection for a back disorder to 
include as secondary to service-connected pes planus, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1991.  
The Veteran also had periods of active duty for training and Army 
National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.  A notice of disagreement was received in July 
2008, a statement of the case was issued in October 2008, and a 
substantive appeal was received in October 2008.

An informal hearing with a Decision Review Officer (DRO) was 
conducted at the RO in July 2009.  In October 2010, the Veteran 
testified at a Board hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the record as it currently stands is inadequate for 
the purpose of rendering a fully informed decision.  Therefore, 
the Board finds that additional development is necessary prior to 
final appellate review.  In such circumstances, a remand to the 
AMC/RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the claim.  
See Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

With regard to the Veteran's claim of entitlement to service 
connection for a back disorder, the Board observes that the 
Veteran clarified during the October 2010 Board hearing that his 
claim includes entitlement based on a secondary service 
connection theory.  Specifically, he contends that his back 
disorder is related to his right foot disorder, which has caused 
him to walk with a limp.  Under 38 C.F.R. § 3.310, service 
connection is warranted for a disability, which is proximately 
due to, or the result of a service-connected disease or injury.  
The United States Court of Appeals for Veterans Claims has also 
held that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board notes that a service treatment record from May 1987 
states that the Veteran had a slight limp due to a right foot 
strain.  Also, VA medical records document that the Veteran walks 
with a limp on the right foot and has a painful gait.  During the 
October 2010 Board hearing, the Veteran testified that his limp 
has caused back pain.

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed back disorder.  In this regard, VA has a duty to assist 
claimants in the development of facts pertinent to their claims 
and VA must accomplish additional development of the evidence if 
the record currently before it is inadequate.  38 U.S.C.A. 
§ 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
back disability claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Also, while a February 2008 letter notified the Veteran of the 
requirements for obtaining service connection for a back disorder 
on a direct basis the letter did not address the requirements 
for obtaining service connection on a secondary basis.  Thus, 
the Veteran has not been adequately informed of the requirements 
needed to substantiate the claim on appeal on his new theory of 
secondary service connection.  On remand, such notice should be 
sent to the Veteran.

In addition, the Board notes that all relevant service treatment 
records may not be associated with the claims file.  In this 
regard, the Veteran claims to have had a separation examination 
for his discharge from active duty service in either July or 
August 1991.  Specifically, the Veteran claims that during his 
separation examination the examiner noted that he had spots on 
his lungs.  The Board observes that this record is not associated 
with the claims file.  The Board finds that the record is unclear 
as to whether the RO has taken all appropriate action to request 
and obtain all relevant service treatment records.  Although the 
claims file contains some service treatment records and the RO 
has contacted the VA Records Management Center in St. Louis, 
Missouri, the Board finds that the record is unclear as to 
whether any requests have been made to the National Personnel 
Records Center (NPRC) for all of the Veteran's service treatment 
records.  Also, the Board notes that the envelope containing the 
Veteran's service treatment records states that the records were 
received directly from the service department.

In order to afford the Veteran every consideration with his 
appeal, the Board believes it appropriate to again request and 
obtain all of his service treatment records, specifically 
including any medical records associated with the Veteran's 
separation from active duty service.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the Board notes that the Veteran claims to have also 
had Army National Guard service.  In this regard, the Board notes 
that this service is referenced in the Decision Review Officer's 
July 2009 Informal Hearing Report.  In addition, the Veteran 
stated that he was attempting to obtain records from this period 
of service on a statement dated in July 2009.  After reviewing 
the record, the Board is unclear as to what specific efforts the 
RO has made to obtain these records.  Thus, since the Board has 
been made aware of the existence of additional relevant evidence 
and in order to more fully address the Veteran's contentions, the 
Board believes it appropriate to request and obtain any Army 
National Guard treatment records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, in view of the need to return the case for other 
development, the Board believes it appropriate to obtain any 
recent VA treatment records relevant to the appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Finally, the Board notes that additional evidence was received 
since the December 2009 supplemental statement of the case.  This 
evidence will undergo preliminary review by the AMC/RO during the 
course of the remand actions directed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran notice 
informing him of the requirements for 
establishing entitlement to service 
connection for a back disorder on a 
secondary basis.  

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not currently 
incorporated into the claims file, 
specifically including any medical records 
pertaining to the Veteran's separation from 
active duty service in 1991.  The AMC/RO 
should specifically request any service 
treatment records that are in the possession 
of the National Personnel Records Center 
(NPRC).  If any of the records are shown to 
be at another storage facility, a request 
should be made to the appropriate storage 
facility.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

3.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's Army National 
Guard treatment records that are not already 
incorporated into the claims file.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

4.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

5.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed back 
disorder.  It is imperative that the claims 
file be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Does the Veteran currently have a back 
disorder?

b)  If so, is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's current 
back disorder is causally related to 
his active duty service or any incident 
therein, proximately due to or the 
result of his service-connected right 
foot disability, or aggravated by his 
service-connected right foot pes planus?  
The term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

6.  Thereafter, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including additional 
examination(s) of the Veteran if necessary.  
See 38 C.F.R. § 3.159(c); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

7.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report(s) obtained and ensure 
that adequate opinions with rationale have 
been offered.

8.  Then, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







                                                            
(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

